Title: To George Washington from Bryan Fairfax, 7 July 1798
From: Fairfax, Bryan
To: Washington, George



Dear Sir
York Septr the 7th 1798.

I wrote to You another long Letter from London which I put into the Post Office to go by the next Packet to New-York, since which I have taken a Journey to this City, and having delivered your kind Letter of introduction to Mr Strictland, have been very civilly treated by him—He desired me to present his respects to You—He remembers meeting me three years ago between George town and Alexandria. He looks remarkably well for his Age. He was however telling a Gentleman yesterday that you would be thought young of your Age even in England. I have found some of my old Acquaintance alive here and in the neighbourhood, but have as yet made no Enquiry that has proved satisfactory with respect to what I mentioned in my Letter from London. Mr Erskine has put me into the way which I have not been able to avail myself of from not having seen the Gentleman he advised me to apply to.
How exceeding fluctuating is my health! Last night I began to flatter myself I should miss or get rid of my Cholic for this Spell, not having had a Fit to speak of for six days, tho’ in the last week I had it four days running, owing in the Journey to the not excluding the Air from the Chaise as much as was necessary, for when I did so the third day I escaped & continued to be clear, except the great depressions thro’ the want of Opium, till last night when I had it for some hours, and to Day it is returned; owing to nothing I can think of unless it was stopping in the Street Yesterday & going into a House when I was warm from walking, which for two days I had ventured upon. But this custom of stopping I had long avoided at Home. I have also been civilly treated by Mr Thos L. Fairfax Son of John who once lived at Liverpool & who sent me over those fine Hounds I imported. But he & his Lady now live at Bath & near Mrs

Fx of Virginia. Colo. Cary sent me a Message to his Sister which I am afraid I delivered rather aukwardly. I never knew all my Life what to do of a sudden, which at different times caused many improprieties which I reflected on with concern, some with respect to yourself which you were great eno. to overlook.
I have not heard one single article of news since I have been in york which has been near a week, nor have read a Paper. My State in general is too disconsolate at present for any thing—I found the Ride down of Service & seemingly very great after I got out of the way of being injured. Yesterday I engaged a clever Horse to ride every day that I may take as much Exercise as I can before the cold weather sets in. I am to give 9/ a week for the Hire, preferring that to a Purchase as I should be sure to lose in the Sale again when I make an Attempt to return next Summer. Hoping that I shall live to see You again & Mrs Washington to whom I desire my respectful Regards & kind remembrance to Miss Custis & the Family I remain Dr Sir with unabated Esteem Yr obliged & Obedt Servt

Fairfax

